DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits. 
Priority
Application 17/677,090 is filed on 02/22/2022. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2021-037395 filed on 03/09/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2022 has been considered. The submission follows the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Clam for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means" or “step" or a term used as a substitute for “means" that is a generic placeholder (also called a nonce term or a non- structural term having no specific structural meaning) for performing the claimed function;
the term “means" or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for" (e.g.,
“means for") or another linking word or phrase, such as “configured to" or “so that”; and
(C) The term “means" or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means" (or “step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means" (or “step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: in claim 1:
an extraction unit configured to extract measured mode information representing a mode 5shape of a structure;
a derivation unit configured to derive reference mode information representing a mode shape serving as a reference for damage evaluation of the structure;
a detection unit configured to calculate an index indicating a degree of similarity between the measured mode information; and
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, the structures described in the specification are not sufficient to interpret the structure for the units mentioned above. So, the examiner is using broadest reasonable interpretation to interpret the structure for the above-mentioned units.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over  Xiang et al. (US 20120059600 A1), (hereinafter Xiang) in view of Amago et al. (JP-4583698-B2) (hereinafter Amago).  
Regarding independent claim 1 Xiang teaches a damage detection apparatus comprising: an extraction unit configured to extract measured mode information representing a mode shape (Para 0029 -0030. Examiner is interpreting signal processor 120 as the extraction unit) of a structure that is continuously supported at three or more support points, based on a plurality of pieces of vibration information measured by sensors that are disposed at a plurality of locations of the structure (Para 0037, vibration exciter and acceleration sensor. Also check Para 0005); 
	Xiang is silent with regards to a derivation unit configured to derive reference mode information representing a mode shape serving as a reference for damage evaluation of the structure, using a structure model in which a value representing strength of a coupling rotation spring is set to represent a boundary condition of an intermediate support point of the structure; and
	Amago teaches a derivation unit (Examiner is interpreting component filter as the derivation unit ) configured to derive reference mode information representing a mode shape serving as a reference for damage evaluation of the structure, using a structure model in which a value representing strength (Page 5, para 0046) of a coupling rotation spring is set (Page 4, para 0031) to represent a boundary condition of an intermediate support point of the structure (Abstract, “boundary condition between component”); and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement boundary condition as taught by Amago into the damage detection process of Xiang since the technique of Amago is applied on damage detection. Analysis using boundary condition is well-known in the art when finite element model is applied to detect any damage detection. Therefore, this technique of using boundary condition facilitates the finite element analysis and can practically and sufficiently express the vibration form and motion form of the structure or mechanism (Amago, Page 2, Page 3, para 011).
	Xiang further teaches a detection unit (Examiner is interpreting the damage indicator calculation unit 126 as the detection unit) configured to calculate an index indicating a degree of similarity between the measured mode information and the reference mode information, and detect damage to the structure based on the index indicating the degree of similarity (Para 0010. Also check Para 0012- “A spectrum envelope corresponding to the predetermined frequency band of the tapping force is intercepted from the spectrum of the signal; and the damage indicator at each position of the structure surface which reflects the degree of similarity between the spectrum envelope at this position and the spectrum envelope at other positions is calculated. In this method, a position where the damage indicator changes abruptly is determined as a position of structural damage”).
Regarding claim 2 the combination of Xiang and Amago teaches limitations of claim 1.
	Xiang further teaches wherein the structure model is represented using: coordinate functions (Para 0006 -0007) that are used for representing amplitudes at positions (Para 0028, “amplitude at plurality frequency”) corresponding to the sensors disposed at a plurality of locations of the structure (Para 0010-0011- “sensor to measure response signal”);
	Xiang is silent with regards to a boundary condition of the intermediate support point; and boundary conditions of both end support points respectively set at both end support points of the structure.
	Amago teaches a boundary condition of the intermediate support point; and boundary conditions of both end support points respectively set at both end support points of the structure (Abstract, “boundary condition between component”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement boundary condition as taught by Amago into the damage detection process of Xiang since the technique of Amago is applied on damage detection. Analysis using boundary condition is well-known in the art when finite element model is applied to detect any damage detection. Therefore, this technique of using boundary condition facilitates the finite element analysis and can practically and sufficiently express the vibration form and motion form of the structure or mechanism. (Amago, Page 2, Page 3, para 011).
Regarding claim 3 the combination of Xiang and Amago teaches limitations of claim 1.
	Xiang is silent with regards to wherein the derivation unit derives the amplitudes at the positions corresponding to the sensors by applying, to the structure model, distances between support points of the structure, and a value representing strength of the coupling rotation spring.
	Amago teaches wherein the derivation unit (Examiner is interpreting component filter as the derivation unit) derives the amplitudes at the positions corresponding to the sensors (Page 5, para 0040) by applying, to the structure model, distances between support points of the structure, and a value representing strength of the coupling rotation spring (Page 4, para 0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement boundary condition and amplitude evaluation as taught by Amago into the damage detection process of Xiang since the technique of Amago is applied on damage detection. Analysis using boundary condition for amplitude is well-known in the art when finite element model is applied to detect any damage detection. Therefore, this technique of using boundary condition facilitates for amplitude the finite element analysis and can practically and sufficiently express the vibration form and motion form of the structure or mechanism. (Amago, Page 2, Page 3, para 011).

Regarding claim 4 the combination of Xiang and Amago teaches limitations of claim 1.
	Xiang further teaches wherein the vibration information is information representing displacement, information representing velocity, or information representing acceleration (Para 0005, “Overall detection technique measures responses of the engineering structures. Such as static displacement, Velocity and acceleration, under an external excitation by arranging sensors in the engineering structure, based on which the damage of the engineering structure is deduced”).
Regarding claim 5 the combination of Xiang and Amago teaches limitations of claim 1.
	Xiang further teaches wherein the detection unit (Examiner is interpreting the damage indicator calculation unit 126 as the detection unit) calculates the index representing the degree of similarity using a modal assurance criterion representing a correlation between the measured mode information and the reference mode information (Para 0010, “degree of similarity”. Also check Para 0028).
Regarding claim 6 the combination of Xiang and Amago teaches limitations of claim 1.
	Xiang further teaches wherein the structure is a floor slab of a multi-span continuous bridge (Para 0033, Fig 2 and 3).

Regarding independent claim 7 Xiang teaches a damage detection method in which a computer carries out: extracting measured mode information representing a mode shape (Para 0029 -0030) of a structure that is continuously supported at three or more support points, based on a plurality of pieces of vibration information measured by sensors that are disposed at a plurality of locations of the structure (Para 0037, vibration exciter and acceleration sensor. Also check Para 0005); 
	Xiang is silent with regards to deriving reference mode information representing a mode shape serving as a reference for damage evaluation of the structure, using a structure model in which a value representing strength of a coupling rotation spring is set to represent a boundary condition of an intermediate support point of the structure; and
	Amago teaches deriving reference mode information representing a mode shape serving as a reference for damage evaluation of the structure, using a structure model in which a value representing strength (Page 5, para 0046) of a coupling rotation spring is set (Page 4, para 0031) to represent a boundary condition of an intermediate support point of the structure (Abstract, “boundary condition between component”); and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement boundary condition as taught by Amago into the damage detection process of Xiang since the technique of Amago is applied on damage detection. Analysis using boundary condition is well-known in the art when finite element model is applied to detect any damage detection. Therefore, this technique of using boundary condition facilitates the finite element analysis and can practically and sufficiently express the vibration form and motion form of the structure or mechanism. (Amago, Page 2, Page 3, para 011).
	Xiang further teaches calculating an index indicating a degree of similarity between the measured mode information and the reference mode information, and detect damage to the structure based on the index indicating the degree of similarity (Para 0010. Also check Para 0012- “A spectrum envelope corresponding to the predetermined frequency band of the tapping force is intercepted from the spectrum of the signal; and the damage indicator at each position of the structure surface which reflects the degree of similarity between the spectrum envelope at this position and the spectrum envelope at other positions is calculated. In this method, a position where the damage indicator changes abruptly is determined as a position of structural damage”).

Regarding independent claim 8 Xiang teaches a non-transitory computer-readable recording medium having recorded thereon a program including instructions for causing a computer to execute processes of: 
extracting measured mode information representing a mode shape (Para 0029 -0030) of a structure that is continuously supported at three or more support points, based on a plurality of pieces of vibration information measured by sensors that are disposed at a plurality of locations of the structure (Para 0037, vibration exciter and acceleration sensor. Also check Para 0005); 
	Xiang is silent with regards to deriving reference mode information representing a mode shape serving as a reference for damage evaluation of the structure, using a structure model in which a value representing strength of a coupling rotation spring is set to represent a boundary condition of an intermediate support point of the structure; and
	Amago teaches deriving reference mode information representing a mode shape serving as a reference for damage evaluation of the structure, using a structure model in which a value representing strength (Page 5, para 0046) of a coupling rotation spring is set (Page 4, para 0031) to represent a boundary condition of an intermediate support point of the structure (Abstract, “boundary condition between component”); and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement boundary condition as taught by Amago into the damage detection process of Xiang since the technique of Amago is applied on damage detection. Analysis using boundary condition is well-known in the art when finite element model is applied to detect any damage detection. Therefore, this technique of using boundary condition facilitates the finite element analysis and can practically and sufficiently express the vibration form and motion form of the structure or mechanism. (Amago, Page 2, Page 3, para 011).
	Xiang further teaches calculating an index indicating a degree of similarity between the measured mode information and the reference mode information, and detect damage to the structure based on the index indicating the degree of similarity (Para 0010. Also check Para 0012- “A spectrum envelope corresponding to the predetermined frequency band of the tapping force is intercepted from the spectrum of the signal; and the damage indicator at each position of the structure surface which reflects the degree of similarity between the spectrum envelope at this position and the spectrum envelope at other positions is calculated. In this method, a position where the damage indicator changes abruptly is determined as a position of structural damage”).
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Heo et al (US 10,612,996 B2) – This art teaches Provided is a structural state evaluation system for a smart structure using multi-sensing capable of coping with and controlling vibrations in real time by reasonably and efficiently
determining positions of sensors included in a constructional structure using an optimal position determining algorithm
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        9/29/2022